770 So. 2d 298 (2000)
Joseph T. PATTERSON, Appellant,
v.
FPL GROUP, INC., and Florida Unemployment Appeals Commission, Appellees.
No. 3D00-1392.
District Court of Appeal of Florida, Third District.
November 8, 2000.
Joseph T. Patterson, in proper person.
John D. Maher (Tallahassee), for appellee Commission.
Before COPE, LEVY and RAMIREZ, JJ.
PER CURIAM.
As the ruling of the appeals referee was supported by competent substantial evidence, the Unemployment Appeals Commission was not free to reweigh the evidence. See St. Augustine Church v. Fla. Unemployment Appeals Comm'n., 754 So. 2d 183, 184 (Fla. 3d DCA 2000). The order under review is reversed and the cause remanded with instructions to reinstate the referee's determination that there was no disqualifying misconduct and that the appellant is eligible for unemployment benefits.
Reversed and remanded.